125 U.S. 447 (1888)
YALE LOCK MANUFACTURING COMPANY
v.
JAMES.
No. 162.
Supreme Court of United States.
Argued February 3, 6, 1888.
Decided April 9, 1888.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. Frederic H. Betts for appellant.
Mr. Solicitor General for defendant in error.
*451 MR. JUSTICE BLATCHFORD delivered the opinion of the court.
This is a suit of equity, brought by the Yale Lock Manufacturing Company, a Connecticut corporation, against Thomas L. James, to recover for the alleged infringement of reissued letters-patent No. 8783, granted to the plaintiff, as assignee of S.N. Brooks, administrator of L. Yale, Jr., deceased, July 1, 1879, for an "improvement in post-office boxes," on an application for a reissue filed May 23, 1879, (the original patent, No. 119,212, having been granted to Silas N. Brooks, administrator of Yale, September 19, 1871, on an application filed September 30, 1868; and having been reissued to said Brooks, as administrator, July 9, 1872, as No. 4963, on an application for reissue filed May 7, 1872; and having been again reissued to said Brooks, as administrator, April 24, 1877, as No. 7625, on an application for reissue filed April 19, 1875). The Circuit Court dismissed the bill, and the plaintiff has appealed from its decree.
Among other defences, the answer sets up that each of the three reissues was not for the same invention as the original patent, but contained material new matter, and was therefore invalid.
Reissue No. 8783 was the subject of a suit in equity, brought in the Circuit Court of the United States for the District of Connecticut, by the present plaintiff, against the Scovill *452 Manufacturing Company, in which Judge Shipman, in June, 1880, gave a decree for the plaintiff as to the first and second claims of the patent. 18 Blatchford, 248.
The original patent contained the following description of the invention: "This invention relates to an improvement in the construction of the fronts of post-office boxes, and consists in making said fronts, including the doors and box frames, of metal, and in securing the frames to the wooden pigeon holes by rivets connecting the frames with each other at top, bottom, and sides. The body of these boxes is to be made of wood, in the usual manner, namely, a series of pigeon holes, but the front of the box and the door frame are made of iron or other suitable metal. Each door frame or box front is so made that it aids in covering the edge of the wooden partition or pigeon holes, and is connected with the other frames above, below, and on each side of it in such manner that the frames make a continuous frontage, no part of which can be removed (from the outside) without pulling down other parts and breaking the wood-work, so that a surreptitious removal of the front of any box, in order to get possession of its contents, is practically impossible. Each frame, made, as before stated, of metal, has all around it a flange, a a, which protects the outside of the wood-work. The sides of the frame b b, enter and fit closely against the wood forming the pigeon holes, and may be continuous or notched out at intervals; and each frame has attached to it one leaf of two or more hinges, c c. The door is of iron, solid at top, where the lock d is attached, and having an opening, e, below, in which a plate of glass is secured. I prefer to locate rods f f behind the plate, to prevent the introduction of a hand if the glass be broken, and so to form the door that, when shut, it enters within the frame, (see g g,) so that it cannot be lifted from its hinges. When the frames are all in place, each frame is riveted through the wood-work to its four neighbors, (see h h, Fig. 2,) and thus a continuous iron frontage is formed. Each door has a small spring bolt, i, and a lock, d, attached to it, the two operating together and forming, in the hands of the postmaster, a perfect safeguard against all entrance to the box by means of the key, as is more particularly *453 set forth in my application for a patent therefor, made equal date with this."
That patent had two claims, as follows: "1. The combination of several box frames with each other and with pigeon holes, as described, by means of rivets passing through the frames, and the wood-work entering between the said frames, the combination being substantially as described. 2. The above, in combination with the flanges, making part of the frames and protecting and inclosing the exterior of the wood-work, substantially as set forth."
The first reissue, No. 4963, contained the following description of the invention: "This invention relates to an improvement in the fronts of post-office boxes, and consists in making said fronts, including the doors and box frames, of metal, said box frames being constructed so as to overlap and cover, in whole or in part, the front edges of the wooden pigeon holes to which they are affixed. The body of the boxes is to be made of wood in the usual manner, viz., a series of pigeon holes, but the front of the box and the door frame are made of iron or other suitable metal. Each door frame or box front is so made that it aids in covering the edge of the wooden partition or pigeon holes, and is connected with the other frames above, below, and on each side of it in such manner that the frames will make a continuous frontage, no part of which can be removed from the outside without pulling down other parts. Each frame, made, as before stated, of metal, has all around it a flange, a a, which protects the outside or edges of the wood-work. The sides of the frame b b enter and fit closely against the wood forming the pigeon holes, and may be continuous or notched out at intervals; and each frame has attached to it one leaf of two or more hinges, c c. The door may be of any desirable metal, solid where the lock d is attached, and having an opening, e, below, in which a plate of glass is secured. I prefer to locate rods f f behind the plate, to prevent the introduction of a hand if the glass be broken. The door is so constructed that, when shut, it enters within the frame, so that it cannot be lifted from its hinges. When the frames are all in place, each frame is riveted through the wood-work to its four *454 neighbors, (see h h, Fig. 2,) and in this way forms a continuous metal frontage. The door for each frame has a small spring bolt, i, and a lock, d, attached to it, the two operating together and forming, in the hands of the postmaster, a perfect safeguard against all entrance to the box by means of the key, as is more particularly set forth in letters-patent granted to me on the 24th day of October, 1871, and numbered 120,177."
That reissue contained two claims, as follows: "1. The combination of several box frames with each other and with pigeon holes, as described, by means of rivets passing through the frames, and the wood-work entering between the said frames, the combination being substantially as described. 2. The combination of two or more metallic frames and doors and locks with pigeon holes, said frames having flanges, which protect and inclose wholly or in part the front edges of said pigeon holes."
In order to a comparison of the specification and claims of the first reissue with the specification and claims of the original patent, the parts of each which are not found in the other are above put in italics.
The specification and claims of reissue No. 8783 are as follows: "This invention consists in an improvement in the construction of post-office boxes, and its chief feature is the combination of a tier of pigeon holes made of wood with a continuous frontage of metal, such frontage consisting of doors and their frames, which latter cover the ends of the boards which form the pigeon holes. A series of wooden pigeon holes, open at the rear, and covered at the front, or on the outside by a permanent glass front, is very old, and such a series was used for post-office boxes, and in hotels as a receptacle for keys, cards, letters, &c. There has also been in use a series of wooden pigeon holes, each provided at one end with a door, as described in the patent granted to Jacob Beidler, May 28, 1866; but in this patent the door is described as hinged to the wood, and the construction is consequently insecure, as an ordinary pocket knife or small chisel will, even in inexperienced hands, suffice to cut away the wood or pry off the door, so that the boxes may be entered. Pigeon holes *455 made of iron or other metal are difficult to construct and very costly; but such pigeon holes, each provided with an ordinary metal door, would be sufficiently secure. Such a degree of security at a comparatively low cost is attained by covering the front of a series of wooden pigeon holes with a continuous metallic frontage, that is, a frontage which presents a continuous surface of metal, or, in other words, a surface which covers the ends of the wooden pigeon holes in such manner that those portions of the wood to which the metallic frames are attached cannot be attacked when the doors making part of the frontage are closed. In constructing Yale's invention the body of the boxes or the series of pigeon holes is to be made of wood in any usual manner, and the fronts thereof, viz. the doors and their frames, are to be made of iron or other suitable metal. Each door frame is of such size that it aids in covering the ends of the wooden partitions that form the pigeon holes to which it is applied, and these frames (see Fig. 1) are of such size and shape, that, where a series of them are combined with a series of pigeon holes, they cover the whole of the ends of the wood. Each door frame is a plate of metal, a a, which, when in place, overlaps a part of the ends of the wood-work surrounding the pigeon hole, the outside of the frame inclosing a greater area than the orifice of the pigeon hole, and each frame has an ear, b b, which enters the pigeon hole; but this ear may be either continuous or notched out at intervals. The door is of iron or other metal, solid at top and having an opening, e, below, in which a plate of glass is secured, and is hinged to the frame as at c c. It is preferable to locate rods f f behind the plate, so as to prevent the introduction of a hand if the glass be broken, and so to form and hinge the door that, when shut, it enters within the frame, so that it cannot be lifted from its hinges when shut. When the frames are all in place, each frame is riveted or bolted to the wood-work, to fasten it thereto, and is also riveted or bolted to its four neighbors, to secure the frames to each other. (See h h, Fig. 2.) Thus each frame is secured to the wood-work, so that it cannot be removed till the rivet or the wood-work is cut away or broken. When all the frames are in place, a continuous *456 metallic frontage protecting the wood-work is presented upon the outside of the series of boxes, that is, the side-where the public can approach the boxes. Each door has a lock attached to it, the bolt of which is actuated through the intervention of an arm, k, in the manner and for the purposes set forth in a patent granted for the invention of Linus Yale, Jr., on the 24th day of October, 1871, No. 120,177. An iron door in an iron frame is not claimed as of Yale's invention, as such doors have been used in safe vaults and for furnaces.
"What is claimed as the invention of said Linus Yale, Jr., deceased, is, 1. The combination, substantially as specified, of a series of metallic door frames and doors with a series of wooden pigeon holes, whereby a series of post-office boxes with a continuous metallic frontage is formed. 2. The combination, substantially as described, of a series of wooden pigeon holes with a series of metallic door frames and doors, and with rivets or bolts which attach the frames to the wood-work, whereby a continuous metallic frontage secured to the wood-work of pigeon holes is obtained. 3. The combination, substantially as described, of a series of wooden pigeon holes with a series of metallic door frames and doors, and with rivots or bolts which attach the frames both to the wood-work and to each other, the combination being substantially such as described. 4. The combination of a metallic door with a glass panel and with a frame to which the door is hinged, said frame being so constructed as to cover a part of the ends of the wooden partitions forming pigeon holes, and being applied thereto, the combination being substantially as specified. 5. The combination of a post-office box or pigeon hole, open at the rear, with a metallic frame and door to protect the front end of it."
Claims 4 and 5 were disclaimed by the plaintiff November 29th, 1880.
Claim 1 of the first reissue was the same as claim 1 of the original patent, while claim 2 of the first reissue was in these words: "2. The combination of two or more metallic frames and doors and locks with pigeon holes, said frames having flanges, which protect and inclose wholly or in part the front edges of said pigeon holes."
*457 In the opinion of the Circuit Court in the present case, 22 Blatchford, 294, Judge Shipman says: "The defendant, as postmaster in the city of New York, and not otherwise, used in the post office, provided and equipped for him by the United States government, wooden post-office boxes, with metallic fronts and doors and open at the rear. They were manufactured by the Johnson Rotary Lock Company. The doors and door frames made a continuous metallic frontage. The door frames were secured to each other and to the wood-work as follows: At about the middle of each vertical edge of each door frame there was a triangular hole, which, with the corresponding hole in the adjoining door frame, made a rectangular hole, through which the metal fastening bolt, completely filling such hole, was passed, the heads of such bolts overlapping the contiguous edges of adjoining metallic fronts, and the bolt itself passing through the wooden partition between the adjoining pigeon holes, and being secured at the back thereof, within the post-office room, by a nut screwed upon the end of the bolt. There were other boxes constructed substantially as above described, excepting that the metal front of each pigeon hole was fastened to the wood-work by means of flanges and screws, but the screws which attached the frames to the wood-work did not attach the frames to each other. Neither series of boxes would have infringed either claim of the original patent. Each series infringes the 1st and 2d claims of the present reissue, unless these claims are to receive a construction which shall compel the metallic frontage to be made continuous by rivets, bolts, or fastenings which shall attach the frames both to the wood-work and to each adjoining frame. The plaintiff insists that these claims should not receive such a construction, because it has been found that the invention of the specification of the reissue, although a broader one than was described in the original patent, is the invention which the history of the art and the patent show should have been described, and because the first reissue was promptly applied for, and, as issued, included in its second claim, in the view of the plaintiff, the same invention which is described in the 1st and 2d claims of the reissue. The defendant *458 says, among other things, that, since the case of Miller v. Brass Co., 104 U.S. 350, and James v. Campbell, 104 U.S. 356, it has been settled by the Supreme Court, that the Commissioner of Patents, in allowing the 1st and 2d claims, exceeded his jurisdiction, because the invention which was first applied for and was `complete in itself,' was clearly, specifically, and fully described in the original specification and in the claim, and an expanded claim would necessarily include an invention which was not sought to be described in the original patent; and, furthermore, that there could have been no inadvertence or mistake, because the original patent and the accompanying documents show that the patentee `did not intend it' (the patent) `to embrace any such broad invention' as was described in the reissue. The defendant also says, that the patentee, in his application for the first reissue, ineffectually endeavored to alter the description of the invention, so as to omit the fastening of the door frames to each other as a necessary integral part of the invention, and that the second claim of the first reissue cannot fairly be construed to permit such omission, and, therefore, that the patentee is estopped from insisting upon a broad construction of the 1st and 2d claims of the present reissue, and that these claims are objectionable on account of the laches of the patentee. The `file wrapper and contents' of the first reissue were not a part of the record in the Scovill case."
In order to show the changes made in the specification and claims of the first reissue, as they passed through the Patent Office, the specification and claims of that reissue as granted, and the specification and claims of the same as applied for, are here placed in parallel columns, the parts of the latter which are not contained in the former being in italics and brackets, and being numbered severally from 1 to 8:


      As Applied For.                          As Granted.
  "This invention relates to              "This invention relates to
an improvement in the fronts            an improvement in the fronts
of post-office boxes, and consists      of post-office boxes, and consists
in making said fronts,                  in making said fronts,



*459
including the doors and box             including the doors and box
frames, of metal, said box              frames, of metal, said box
frames being constructed so             frames being constructed so
as to overlap and cover, in             as to overlap and cover, in
whole or in part, the front             whole or in part, the front
edges of the wooden pigeon              edges of the wooden pigeon
holes to which they are affixed         holes to which they are affixed
[¹ and in securing said                 The body of the boxes
frames to said pigeon holes by          is to be made of wood in the
rivets or screws]. The body             usual manner, viz., a series of
of the boxes is to be made of           pigeon holes, but the front of
wood in the usual manner,               the box and the door frame
viz., a series of pigeon holes,         are made of iron or other
but the front of the box and            suitable metal. Each door
the door frame are made of              frame or box front is so made
iron or other suitable metal.           that it aids in covering the
Each door frame or box front            edge of the wooden partition
is so made that it aids in covering     or pigeon holes, and is connected
the edge of the wooden                  with the other frames
partition or pigeon holes and           above, below, and on each
is                                      side of it in such manner that
[² may be] connected with               the frames will make a continuous
is                                      frontage, no part of
the other frames above, below,          which can be removed from
and on each side of it in such          the outside without pulling
manner that the frames will             down other parts. Each
make a continuous frontage,             frame made, as before stated,
no part of which can be removed         of metal, has all around it a
from the outside without                flange, a a, which protects
pulling down other parts,               the outside or edges of the
[³ or the several frames may            wood-work. The sides of the
be secured or otherwise fastened        frame b b enter and fit closely
directly to the wooden                  against the wood forming the
pigeon holes, each one independent      pigeon holes, and may be continuous
of the other, if desired.]              or notched out at intervals,
Each frame made, as                     and each frame has
before stated, of metal, has            attached to it one leaf of two
all around it a flange, a a,            or more hinges, c c. The door
which protects the outside or



*460
edges of the wood-work. The             may be of any desirable metal,
sides of the frame b b enter            solid where the lock d is attached,
and fit closely against the             and having an opening,
wood forming the pigeon                 e, below, in which a plate
holes, and may be continuous            of glass is secured. I prefer
or notched out at intervals,            to locate rods f f behind the
and each frame has attached             plate, to prevent the introduction
to it one leaf of two or more           of a hand if the glass
hinges, c c. The door may               be broken. The door is so
be of any desirable metal,              constructed, that, when shut,
solid where the lock d is attached      it enters within the frame, so
and having an opening,                  that it cannot be lifted from
e, below, in which a plate              its hinges. When the frames
of glass is secured. [4 Cast            are all in place, each frame is
with the door and over the              riveted through the wood-work
opening e for glass may be a            to its four neighbors,
network or ornamental open              (see h h, Fig. 2,) and in this
work, admitting light, and at           way forms a continuous metal
the same time preventing the            frontage. The door for each
introduction of a hand if the           frame has a small spring bolt,
glass be broken, or rods f f            i, and a lock, d, attached to
may be located behind the               it, the two operating together,
plate for the same purpose.]            and forming, in the hands of
The door is so constructed,             the postmaster, a perfect safeguard
that, when shut, it enters              against all entrance to
within the frame, [5 see g g,]          the box by means of the key,
so that it cannot be lifted             as is more particularly set
from its hinges. When the               forth in letters-patent granted
frames are all in place, each           to me on the 24th day of
                is                      October, 1871, and numbered
frame [6 may be] riveted                120,177.
                is
through the wood-work to
its four neighbors, (see h h,
Fig. 2,) and in this way form
a continuous metal frontage,
[7 or each separate frame may
be screwed or otherwise fastened
to the wood-work independent

*461
of its neighboring
frames.] The door for each
frame has a small spring bolt,
i, and a lock, d, attached to
it, the two operating together,
and forming, in the hands of
the postmaster, a perfect safeguard
against all entrance to
the box by means of the key,
as is more particularly set
forth in letters-patent granted
to me on the 24th day of
October, 1871, and numbered
120,177.


  "What I claim as the invention          "What I claim as the invention
of the said Linus                       of the said Linus
Yale, Jr., deceased, is, First.         Yale, Jr., deceased, is, 1. The
The combination of several              combination of several box
box frames with each other              frames with each other and
and with pigeon holes, as described,    with pigeon holes, as described,
by means of rivets                      by means of rivets
passing through the frames              passing through the frames
and the wood-work entering              and the wood-work entering
between the said frames, the            between the said frames, the
combination being substantially         combination being substantially
as described. Second.                   as described. 2. The
The combination of two or               combination of two or more
more metallic frames and                metallic frames and doors and
doors and locks with pigeon             locks with pigeon holes, said
holes, said frames having               frames having flanges, which
flanges, which protect and              protect and enclose, wholly or
enclose, wholly or in part, the         in part, the front edges of
front edges of said pigeon              said pigeon holes."
holes. [8 Third. The combination
of several metallic
box frames with each other
and with pigeon holes, said
box frames being secured to

*462
said pigeon holes independently
of each other, by means
of screws or other similar
fastening, as described.]"
On the 8th of May, 1872, the Patent Office examiner called the attention of the applicant to the fact that the following matters in the new specification were not warranted by the original patent, namely: the words "or screws," in the part marked "1," the words "may be," in the parts marked "2" and "6," the parts marked "3," "4," and "7," and the third claim being the part marked "8."
On the 9th of May, 1872, the applicant appealed to the Commissioner of Patents in person, because the examiner had refused to examine the case on its merits, in view of the introduction of such new matter; but, on the next day, the applicant virtually withdrew his appeal, by amending his application as follows: He erased part "1;" he erased the words "may be," in parts "2" and "6," and substituted in each case the word "is;" he erased parts "3" and "4" and substituted for the latter the words, "I prefer to locate rods f f behind the plate to prevent the introduction of a hand if the glass be broken." He also erased part "7," and claim 3, part "8," and submitted the case for further action.
The application was then reconsidered, and twice rejected, and from the second rejection the applicant appealed to the examiners-in-chief, who reversed the decision of the examiner, and the reissue was granted, July 9, 1872.
In view of these facts, Judge Shipman, in his decision in the present case, said: "It is unquestionable that the patentee, when he made his original application, intended to say that his invention did not consist simply in making, by his combination of metallic doors, door frames, and wooden boxes, a continuous metallic frontage, but that it also consisted in the way in which the frontage was made continuous, viz. by the connection of the adjoining frames with each other. His definite and exact specification shows that he supposed that his patentable invention was thus limited. He described with precision and clearness, that his metallic frontage was to be *463 so constructed that the frames were to be fastened to each other at top, bottom, and sides, and not merely to the wood-work. `A specific invention, complete in itself,' was described, `fully and clearly, without ambiguity or obscurity.' Under the definitions which are given in the decisions which have been referred to, and in Manufacturing Co. v. Ladd, 102 U.S. 408, of the inadvertence, accident, or mistake which permits a reissue, when a patent is said to be inoperative on account of a defect or insufficiency in the specification, which arose through such inadvertence or mistake, and also of the nature of the defectiveness or insufficiency which is meant by the statute, there was no mistake, although the patentee might have fallen into an error of judgment, or into an erroneous conclusion of fact; and, furthermore, the original patent, according to the definitions contained in the recent, and, perhaps, in the earlier cases, was not defective nor insufficient, either in its descriptive portion or in its claims. The second claim of the first reissue, construed in the light of the contemporaneous facts which are shown in the `file wrapper and contents,' cannot be fairly construed to mean a metallic frontage irrespective of the fastening of the frames to each other through the wood-work. Were this claim to be construed without study of the history of the application as it made its way through the Patent Office, and of the amendments which it was compelled to undergo, it would probably receive the construction which naturally belongs to the first claim of the present reissue. But the patentee abandoned, under pressure from the Patent Office, the clauses in the application which made the fastening of the frames to each other to be optional, and abandoned also a proposed third claim, which described the box frames as secured to the pigeon holes `independently of each other, by means of screws or other similar fastening.' In view of the fact that the Patent Office excluded from the descriptive part of the specification suggestions of any other method of fastening than that by which the frames were to be fastened to each other, it would be singular if the intent of the Office was to include in the second claim such other method of construction. If this claim has properly, and the *464 applicant knew that it was intended to have, a narrow construction  and of this knowledge I think there can be little doubt  the plaintiff would not insist that the 1st and 2d claims of the present reissue ought, in view of the decision in Miller v. Brass Co., supra to be so construed as to be any broader than the 3d claim, which requires the combination of door frames, doors, and pigeon holes to be by means of rivets or bolts which attach the frames both to the wood-work and to each other."
It was held that there was no infringement, and, on that ground, the bill was dismissed.
We concur in these views of the Circuit Court, and in the result which it reached. In view of the numerous recent decisions of this court on the subject of reissued patents, it would serve no good purpose to expand or amplify the views so well expressed by the judge at circuit. They are supported by the decisions in Miller v. Brass Co., 104 U.S. 350; Mahn v. Harwood, 112 U.S. 354; Parker & Whipple Co. v. Yale Clock Co., 123 U.S. 87; Matthews v. Iron Clad Mfg. Co., 123 U.S. 347.
Our conclusion makes it unnecessary to consider the defence raised in the answer, and urged in argument, that the post-office boxes used by the defendant were used by him as postmaster of the United States at the city of New York; that the boxes were the property of the United States and were rented by it to sundry persons; that the rent was a part of the postal revenue of the United States and was not a source of personal emolument to the defendant; that it was not within the power of the defendant to remove or alter the boxes; and that the use of such boxes at the post office, while the defendant was postmaster, was not an infringement of the patent by him and did not make him liable to this suit.
Decree affirmed.